WELKER, District Judge.
Held: First. That where the wife of the bankrupt is the owner of a house, not occupied as a homestead by the family, nor allowed to be so occupied by the wife, such bankrupt is entitled to exemption of property to the value of five hundred dollars, notwithstanding such ownership by the wife.
Second. That a partner in a firm in involuntary bankruptcy, is not. under the Ohio exemption laws, nor the bankrupt law, entitled to have set off to him out of the joint property of the firm, property to be value of five hundred dollars.
Third. That such partner is only entitled to such exemption out of his individual property, if such he may have.